Title: To James Madison from Elias Vander Horst, 13 July 1802 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


13 July 1802, Bristol. Wrote last on 15 May. Fears uncommonly cold weather will harm crops, especially wheat. Encloses accounts of all imports and exports by American ships in his district for the six months ended 30 June, a report on the Bristol infirmary, newspapers, and a London price current.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

